Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


                                           Case No.: __________


   ALLIED WORLD NATIONAL ASSURANCE COMPANY,

            Plaintiff,

   v.

   BURTON KATZ, BRENT LEVISON, ELISHA ROTHMAN,
   CHRISTOPHER SHERMAN, ROBERT ZANGRILLO,
   ARLENE MAHON, and ON POINT GLOBAL, LLC,

            Defendants.

   ____________________________________________________/

                                                 COMPLAINT

            Plaintiff, Allied World National Assurance Company (“Allied World”), by and through

   undersigned counsel, files this Complaint against Defendants, Burton Katz, Brent Levison, Elisha

   Rothman, Christopher Sherman, Robert Zangrillo, and Arlene Mahon, and alleges as follows:

                    I.      NATURE OF THE ACTION AND RELIEF SOUGHT

           1.      Allied World seeks a judicial determination and declaration as to the parties’ rights and

   obligations under the Side-A Directors & Officers Excess and Lead Difference-In-Conditions Policy

   No. 0311-3285, which Allied World issued to On Point Global, LLC for the Policy Period1 of May

   31, 2019 to May 31, 2020 (the “Allied World Side-A Policy”). A true and correct copy of the Allied

   World Side-A Policy is attached as Exhibit A.




   1
     To the extent not otherwise defined herein, terms that appear bold are defined terms in the Allied World Side-
   A Policy and/or policy number EKS3294401(the “Followed Policy”) issued by Scottsdale Insurance Company
   (“Scottsdale”). A true and correct copy of the Followed Policy is attached as Exhibit B.
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 2 of 17




          2.      Defendants, Burton Katz, Brent Levison, Elisha Rothman, Christopher Sherman,

   (collectively, the “Insured Persons”) have sought coverage under the Allied World Side-A Policy in

   connection with the lawsuit styled Federal Trade Commission v. On Point Global, LLC, et al., Case

   No. 19-cv-25046 (S.D. Fla.) (the “2019 FTC Action”).2

          3.      The Insured Persons have sought coverage for the 2019 FTC Action under the Allied

   World Side-A Policy and maintain that coverage is available for the 2019 FTC Action under the Allied

   World Side-A Policy. Exhibits I and L. Allied World has denied coverage for the 2019 FTC Action.

   Exhibit M. Therefore, there is a clear, actual, present, and bona fide controversy relating to the parties’

   rights, duties, and obligations under the Allied World Side-A Policy.

          4.      Allied World seeks a declaratory judgment that: (i) there is no coverage available under

   the Allied World Side-A Policy for the 2019 FTC Action because the Insured Persons breached a

   May 3, 2018 Warranty and Representation Letter provided to Allied World (the “Warranty”); (ii) there

   is no coverage under the Allied World Side-A Policy for the 2019 FTC Action based upon the Pending

   or Prior Litigation Exclusion in the Allied World Side-A Policy; and (iii) the 2019 FTC Action seeks

   relief which does not constitute Loss, including disgorgement of ill-gotten gains from the Insured

   Persons, which is uninsurable, and “the cost of any remedial, preventative or other non-monetary

   relief, including without limitation any costs associated with compliance with any such relief of any

   kind or nature imposed by any judgment, settlement or governmental authority”, and therefore

   indemnity coverage is not available under the Allied World Side-A Policy.




   2
     Defendants Zangrillo and Mahon have not yet requested that Allied World defend and indemnify them in
   connection with the 2019 FTC Action. Zangrillo and Mahon are potentially Insured Persons under the Allied
   World Side-A Policy, and therefore Allied World has joined Zangrillo and Mahon as parties to ensure that the
   Court’s judgment is binding upon them. To the extent Zangrillo and Mahon stipulate to be bound by the Court’s
   judgment in this action, Allied World will dismiss them with prejudice from this action.
                                                      2
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 3 of 17




                                            II.     PARTIES

           5.     Plaintiff, Allied World is a New Hampshire corporation with its principal place of

   business in New York. Allied World legally transacts insurance business in Florida and within this

   District.

           6.     Defendant, Burton Katz (“Katz”), is a resident and citizen of the Florida. Katz transacts

   or has transacted business in Florida and within this District.

           7.     Defendant, Brett Levison (“Levison”) is a resident and citizen of Florida. Levison

   transacts or has transacted business in Florida and within this District.

           8.     Defendant, Elisha Rothman (“Rothman”) is a resident and citizen of Florida. Rothman

   transacts or has transacted business in Florida and within this District.

           9.     Defendant, Christopher Sherman (“Sherman”) is a resident and citizen of Florida.

   Sherman transacts or has transacted business in Florida and within this District.

           10.    Defendant, Robert Zangrillo (“Zangrillo”) is a resident and citizen of Florida. Zangrillo

   transacts or has transacted business in Florida and within this District.

           11.    Defendant, Arlene Mahon (“Mahon”) is a resident and therefore a citizen of Florida.

   Mahon transacts or has transacted business in Florida and within this District.

           12.    Defendant, On Point Global, LLC is a Delaware limited liability company with its

   principal place of business in Miami, Florida. On Point Global, LLC transacts or has transacted

   business in Florida and within this District. The members of Defendant, On Point Global LLC are

   Levison, Cardozo Holding, LLC, Bronco Family Holdings, LP, Mac Media, Ltd., and On Point Capital

   Partners. Cardozo Holding, LLC is a Nevis limited liability company with its principal place of

   business in Miami, Florida. Levison is the member, manager, and owner of Cardozo Holding, LLC.

   Bronco Family Holdings LP is a Bahamas partnership with its principal place of business in Miami,


                                                     3
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 4 of 17




   Florida. The partners in Bronco Family Holdings LP are Katz and his wife, Marjan Katz. Both Katz

   and Marjan Katz reside in Miami, Florida. Mac Media, Ltd. is a Belize corporation with its principal

   place of business in Miami, Florida. On Point Capital Partners, LLC is a Delaware limited liability

   company with its principal place of business in Miami, Florida. Defendant, Zangrillo is owner,

   member, and manager of On Point Capital Partners, LLC.3

                                 III.    JURISDICTION AND VENUE

             13.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1332(a)(1), 2201,

   and 2202.

             14.   There is complete diversity of citizenship between Allied World and the Defendants,

   and the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

             15.   An actual controversy within the meaning of 28 U.S.C. § 2201 exists between the

   parties concerning their respective rights, duties, and obligations under the Allied World Side-A

   Policy.

             16.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part

   of the events giving rise to the claims at issue in this action occurred in this District, and the 2019 FTC

   Action is pending in this Court. Moreover, Allied World issued the Allied World Side-A Policy to

   On Point Global, LLC, which maintains its principal place of business in this District.4



   3
    According to the FTC, Katz, Zangrillo, Rothman, Sherman, and Levison use the members of On Point Global
   LLC (Bronco Family Holdings, On Point Capital Partners, Mac Media, and Cardozo Holdings) as holding
   companies to hold their interests in dozens of other corporate entities who are parties to the 2019 FTC Action.
   Exhibit D, ¶ 106, 107.

   4
     The Allied World Side-A Policy does not provide entity coverage for On Point Global, LLC or any of the entity
   defendants named in the 2019 FTC Action. Neither On-Point Global, LLC nor any of the entity defendants have
   requested that Allied World provide coverage to them in connection with the 2019 FTC Action. However, as
   the Named Insured to the Allied World Side-A Policy, Allied World has named On Point Global, LLC as a party-
   defendant to this action in abundance of caution.
                                                       4
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 5 of 17




                                  IV.     FACTUAL ALLEGATIONS

   A.      The 2014 FTC Action

           17.     On or around June 16, 2014, the Federal Trade Commission (“FTC”) filed an amended

   complaint in a lawsuit against Katz and other defendants in the United States District Court for the

   Southern District of Florida styled Federal Trade Commission v. Acquinity Interactive, LLC, et al.,

   Case No. 14-cv-60166 (the “2014 FTC Action”). [Case No. 14-cv-60166, D.E. 88].

           18.     In the 2014 FTC Action, the FTC’s amended complaint alleged that Katz and other

   entities engaged in deceptive and unfair cramming on mobile phone bills. The FTC alleged that Katz

   and his operation tricked consumers into signing up for costly phone bill subscriptions through web

   sites that offered free merchandise in exchange for consumers’ phone numbers. Katz’s operation then

   enrolled the consumers in unwanted premium text messaging services that charged them monthly.

   The only mention of the charges appeared in separate hyperlinked pages or in small print and locations

   where consumers were unlikely to notice it. [Case No. 14-cv-60166, D.E. 88].

           19.     On October 16, 2014, to resolve the 2014 FTC Action, Katz entered into a Stipulated

   Final Judgment and Order for Permanent Injunction and Other Equitable Relief (the “2014 FTC Action

   Order”). [Case No. 14-cv-60166, D.E. 132]. A true and correct copy of the 2014 FTC Action Order

   is attached as Exhibit C.

           20.     The 2014 FTC Action Order prohibited Katz from making misrepresentations in the

   sale or advertisement of any good or service and also subjects Katz to ongoing compliance monitoring.

   Exhibit C, p. 3, 8.

   B.      The 2019 FTC Action

           21.     On or around December 9, 2019, the FTC filed its Complaint for Permanent Injunction

   and Other Equitable Relief in the 2019 FTC Action against the Insured Persons and other defendants


                                                   5
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 6 of 17




   in this Court (the “2019 FTC Complaint”). [Case No.19-cv-25046, D.E. 1]. A true and correct copy

   of the 2019 FTC Complaint is attached as Exhibit D.

          22.     The 2019 FTC Complaint alleges that “[s]ince at least 2013, the Defendants have

   operated websites that offer to conduct government transactions (for example, renewing a driver’s

   license, obtaining a fishing license, or checking eligibility for Section 8 housing benefits).” Exhibit

   D, ¶ 109.

          23.     The 2019 FTC Complaint further alleges that “Defendants obtain consumers’ personal

   data and credit card or debit card information” by promising these services. However, the FTC alleges

   that “[d]efendants’ sites do not deliver the services they tout.” Instead, the FTC alleges that the

   “Defendants offer consumers who complete a transaction a PDF of general, publicly available

   information about the service the consumer sought.” Exhibit D, ¶¶ 110, 111.

          24.     The 2019 FTC Complaint alleges causes of action against the Insured Persons and

   other defendants for violations of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a) based on: (1)

   Misrepresentations Related to Licensing and Motor Vehicle Services; and (2) Misrepresentations

   Related to Public Benefits Services. Exhibit D, ¶¶ 169 - 176.

          25.     The 2019 FTC Complaint requests that the Court: (1) award plaintiff preliminary

   injunctive and ancillary relief to avert the likelihood of consumer injury during the pendency of the

   action; (2) enter a permanent injunction to prevent future violations of the FTC Act; (3) award such

   relief to redress injury to consumers resulting from Defendants’ violations of the FTC Act, including

   restitution, the disgorgement of ill-gotten monies, and other relief. Exhibit D, p. 46, ¶¶ A. - D.

          26.     On December 9, 2019, the FTC filed an ex parte Notice of Related or Similar Action

   in the 2019 FTC Action, in which the FTC asserts that the 2019 FTC Action is related to the 2014

   FTC Action because the 2019 FTC Action “arises from the same deceptive online marketing scheme


                                                    6
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 7 of 17




   that is the basis of the FTC’s attached forthcoming contempt motion against Defendant Burton Katz

   in the [2014 FTC Action].” [Case No.19-cv-25046, D.E. 5]. A true and correct copy of the Notice

   of Related or Similar Action is attached as Exhibit E.

          27.     On December 13, 2019, the Court in the 2019 FTC Action issued an ex parte

   Temporary Restraining Order against On Point Global LLC and the Insured Persons. [Case No. 19-

   cv-25046, D.E.17].

          28.     On January 14, 2020, the Court issued an Order Granting the FTC’s Motion for

   Preliminary Injunction. [Case No. 19-cv-25046, D.E. 126]. A true and correct copy of the Order for

   Preliminary Injunction is attached as Exhibit F. The Court’s Order found, among other things, that:

                  In numerous instances, Defendants misrepresented on their websites
                  that they would provide government services (e.g., a driver’s
                  license, car registration, or eligibility determination for public
                  benefits) to consumers who paid money and/or provided personal
                  information;

                  There is good cause to believe that Defendants have engaged in and
                  are likely to engage in acts or practices that violate Section 5(a) of
                  the FTC Act, 15 U.S.C. § 45(a), and that Plaintiff is therefore likely
                  to prevail on the merits of this action. The FTC has established a
                  likelihood of success in showing that Defendants have deceived
                  consumers by misrepresenting the services they offer, thus inducing
                  consumers to pay money or divulge personal information under
                  false pretenses.

                  Exhibit F, p. 1-2.

          29.     On February 12, 2020, the FTC filed a Motion for an Order to Show Cause why Katz

   and Twelve Business Entities Should Not Be Held in Contempt in the 2014 FTC Action for the actions

   detailed in the 2019 FTC Action (the “Contempt Motion”). [Case No. 14-cv-60166, D.E. 135]. A true

   and correct copy of the Contempt Motion is attached as Exhibit G.




                                                    7
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 8 of 17




          30.    In the Contempt Motion, the FTC notes that “Burton Katz runs a sprawling online

   scheme that deceives consumers into providing money and their personal information.” Exhibit G, p.

   1.

          31.    In the Contempt Motion, the FTC argues that:

                 Katz’s actions [as detailed in the 2019 FTC Action] blatantly violate
                 the 2014 stipulated order in this case. Specifically, this Court
                 prohibited Katz from making misrepresentations in the marketing or
                 sale of any goods or services to consumers … yet Katz continued to
                 represent that he would deliver services that he never provided.

                 ….

                 Despite these restrictions, Katz continues to operate deceptive
                 businesses, as detailed below. As in his prior scheme, he uses
                 deceptive websites to lure consumers into giving up money and
                 personal information.

                 Exhibit G, p. 2-3.

          32.    On February 14, 2020, the Court in the 2014 FTC Action granted the Contempt

   Motion and entered an Order to Show Cause. [Case No. 14-cv-60166, D.E. 136].

   C.     The Allied World Side-A Policy – Insuring Agreement

          33.    Allied World issued the Allied World Side-A Policy to On Point Global, LLC for the

   May 31, 2019 to May 31, 2020 Policy Period with a Limit of Liability of $3,000,000 for all Loss

   under this Policy, including Defense Costs, excess of Total Underlying Limits of $5,000,000.

          34.    The Insuring Agreement of the Allied World Side A-Policy provides that:

                         The Insurer shall pay on behalf of the Insured Persons the Non-
                         Indemnified Loss incurred by the Insured Persons arising from
                         any Claim first made during the Policy Period (or Extended
                         Reporting Period, if applicable) against such Insured Person for
                         any Wrongful Act; provided such Claim is reported to the Insurer
                         in accordance with Clause 7 of this Policy.

                         Exhibit A, Endorsement 4, p. 1.


                                                  8
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 9 of 17




          35.     Section 6 of the Allied World Side-A Policy provides, in relevant part, the following:

                          Liability shall attach to the Insurer under this Policy only after the
                          limits of liability of the Underlying Policies have been exhausted
                          due to the payment of loss covered thereunder by any Underlying
                          Insurer, any Insured Person or any other party. However, if an
                          Underlying Insurer does not pay a Non-Indemnified Loss due to
                          a DIC Event, this Policy shall, subject to its terms, conditions and
                          exclusions, drop down and pay such Non-Indemnified Loss on
                          behalf of the Insured Person(s) up to the Limit of Liability of this
                          Policy.

                          Exhibit A, p. 10.

          36.     Non-Indemnified Loss means, in relevant part, “Loss incurred by an Insured Person

   for which the Company … : (i) is neither permitted, nor required, to indemnify or advance; or (ii)

   refuses, or is financially unable to advance”. Exhibit A, p. 9 (w).

          37.     Loss does not include “matters uninsurable under the laws pursuant to which this

   Policy is construed”, or “the cost of any remedial, preventative or other non-monetary relief, including

   without limitation any costs associated with compliance with any such relief of any kind or nature

   imposed by any judgment, settlement or governmental authority”. Exhibit B, p. 3 of 10, 8.(c).

          38.     A DIC Event means, in relevant part, “refusal or denial of any Underlying Insurer to

   indemnify any Insured Person for any portion of the Non-Indemnified Loss.” Exhibit A, p. 8.

          39.     The Underlying Policies include policy number EKS3294401 (the “Followed Policy”)

   issued by Scottsdale with a limits of $5,000,000 . Exhibit A, p. 8 (t).

          40.     The Limit of Liability for the Allied World Side-A Policy is $3,000,000 aggregate for

   all Loss under this Policy, including Defense Costs, and attaches excess of the $5,000,000 limit of the

   Followed Policy. Exhibit A, Declarations.

   D.      Warranty and Representation Letter




                                                    9
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 10 of 17




           41.     By letter dated May 3, 2018, Allied World received a “Warranty and Representation

    Letter” (the “Warranty”) from On Point Global, LLC. A true and correct copy of the Warranty is

    attached as Exhibit H.

           42.     The Warranty provided the following:

                             WARRANTY AND REPRESENTATION LETTER

                   As it pertains to the $3,000,000 excess of $5,000,000 limit of
                   liability, the undersigned authorized officer(s) of On Point Global,
                   LLC hereby represents and warrants, after inquiry of all the directors
                   and officers of On Point Global, LLC and any of its subsidiaries, on
                   behalf of himself/herself, On Point Global, LLC and subsidiary
                   thereof and all such directors or officers that:

                     (a)        There has not been nor is there now pending any
                                claim(s), suit(s) or action(s) (including but not limited
                                to any investigation) against any person or entity
                                proposed for insurance under the policy referenced
                                above, except as follows: (Attach complete details. If
                                no such claims, check here “none” √.)

                      (b)       No person or entity proposed for insurance under the
                                policy referenced above has knowledge or information
                                of any act, error or omission which might give rise to a
                                claim(s), suit(s) or action(s) under such proposed policy,
                                except as follows: (Attach complete details. If they have
                                no such knowledge or information, check here “none”:
                                √.)

                   It is further understood and agreed that if such claim(s), suit(s)
                   action(s), knowledge or information exists, then such claim(s),
                   suit(s) or action(s) and any claim(s), suit(s) or action(s) arising from
                   or related to such knowledge or information is excluded from
                   coverage under the proposed policy referenced above.

                   Exhibit H.

           43.     The Insured marked “none” in response to questions (a) and (b). Exhibit H.




                                                     10
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 11 of 17




           44.     With respect to question (a), the Insured warranted that “there has not been nor is there

    now pending any claim(s), suit(s) or action(s) (including but not limited to any investigation) against

    any person or entity proposed for insurance.” Exhibit H.

           45.     With respect to question (b), the Insured warranted that “no person or entity proposed

    for insurance under the policy referenced above has knowledge or information of any act, error or

    omission which might give rise to a claim(s), suit(s) or action(s) under such proposed policy.” Exhibit

    H.

    E.     Pending or Prior Litigation Exclusion

           46.     Endorsement 2 of the Allied World Side-A Policy (the “Pending or Prior Litigation

    Exclusion”) provides the following:

                         PENDING OR PRIOR LITIGATION EXCLUSION
                           (All Litigation, Proceedings or Investigations)

                   It is understood and agreed that Clause 5, EXCLUSIONS, is
                   amended by adding the following exclusion:

                   This Policy shall not cover any Loss in connection with that portion
                   of any Claim made against an Insured Person alleging, arising out
                   of, based upon, or attributable to, or in consequence of, any pending
                   and/or prior civil or criminal litigation, or administrative or
                   regulatory proceeding or investigation, as of the Pending or Prior
                   Date set forth below, and any matters arising out of such pending
                   and/or prior litigation or proceeding or any fact, circumstance or
                   situation underlying or alleged in such litigation or proceeding or
                   investigation.

                   Pending or Prior Date: May 3, 2018

                   Exhibit A, Endorsement 2, p. 6 of 26.

    F.     The Insured Persons tender the 2019 FTC Action to Scottsdale and Allied World

           47.     On December 23, 2019, the Insured Persons requested that Scottsdale defend and

    indemnify the Insured Persons in connection with the 2019 FTC Action under the Followed Policy.


                                                    11
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 12 of 17




           48.    On December 23, 2019, the Insured Persons tendered the Complaint, the Temporary

    Restraining Order, and the Motion for Preliminary Injunction to Allied World and requested that

    Allied World defend and indemnify the Insured Persons in connection with the 2019 FTC Action

    under the Allied World Side-A Policy. Exhibit I.

           49.    On December 31, 2019, Scottsdale denied coverage for the 2019 FTC Action under the

    Followed Policy. Exhibit J.

           50.    On January 14, 2020, the Court entered an Order Granting the FTC’s Motion for

    Preliminary Injunction in the 2019 FTC Action, which included an Asset Freeze. Exhibit F, p. 5-6.

           51.    On January 15, 2020, Scottsdale reiterated its denial of coverage for the 2019 FTC

    Action under the Followed Policy. Exhibit K.

           52.    On January 16, 2020, the Insured Persons advised Allied World that Scottsdale had

    denied coverage in letters dated December 31, 2019 and January 15, 2020, and asserted that

    Scottsdale’s denials of coverage constitute a DIC Event under the Allied World Side-A Policy. The

    Insured Persons requested that the Allied World Side-A Policy drop down and pay Non-Indemnified

    Losses for the Insured Persons. Exhibit L.

           53.    On March 4, 2020, in light of Scottsdale’s denial of coverage and the Asset Freeze,

    Allied World acknowledged that there is presently a DIC Event because there has been a “refusal or

    denial of any Underlying Insurer to provide coverage for any reason to any Insured Person for any

    portion of the Non-Indemnified Loss.” Exhibit M.

           54.    Notwithstanding, on March 4, 2020, Allied World denied coverage for the 2019 FTC

    Action based in part on the breach of the Warranty and the Prior or Pending Litigation Exclusion.

    Exhibit M.




                                                   12
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 13 of 17




                                COUNT I
     DECLARATION OF NO COVERAGE UNDER THE ALLIED WORLD SIDE-A POLICY
       BECAUSE THE WARRANTY BARS COVERAGE FOR THE 2019 FTC ACTION

             55.    Allied World realleges and incorporates by reference the allegations of paragraphs 1

    through 54 as if fully set forth in this Count I.

             56.    With respect to question (a) of the Warranty, the Insured warranted that “there has not

    been nor is there now pending any claim(s), suit(s) or action(s) (including but not limited to any

    investigation) against any person or entity proposed for insurance.”

             57.    At the time the Warranty was executed however, there was a prior suit - the 2014 FTC

    Action - against Katz, the founder, chairman and CEO of On Point Global, LLC, which was not

    disclosed to Allied World.

             58.    The Insured was required to, but did not, disclose the 2014 FTC Action to Allied

    World.

             59.    Therefore, the Insured’s answer of “none” to question (a) of the Warranty was false.

             60.    Because the 2019 FTC Action is “arising from or related to” the 2014 FTC Action

    and/or the 2014 FTC Action Order, the Insured’s breach of the Warranty results in no coverage for

    the 2019 FTC Action.

             61.    With respect to question (b) of the Warranty, the Insured warranted that “no person or

    entity proposed for insurance under the policy referenced above has knowledge or information of any

    act, error or omission which might give rise to a claim(s), suit(s) or action(s) under such proposed

    policy.”

             62.    At the time the Warranty was executed however, Katz did have “knowledge or

    information of any act, error or omission which might give rise to a claim(s), suit(s) or action(s),”

    because Katz was engaged in the deceptive scheme that forms the basis of the 2019 FTC Action, Katz


                                                        13
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 14 of 17




    had already been sued by the FTC once in connection with the 2014 FTC Action, and Katz had already

    entered into the 2014 FTC Action Order that required Katz to submit certifications that he was not

    engaged in such deceptive practices.

            63.       The Insured’s answer of “none” to question (b) of the Warranty was false.

            64.       The 2019 FTC Action is “arising from or related to such knowledge or information”

    because Katz is a defendant in the 2019 FTC Action and, as the chairman and CEO of the company,

    is allegedly the central player and orchestrator of the scheme.

            65.       Therefore, there is no coverage available for the 2019 FTC Action based on the

    Insured’s false response to question (b) of the Warranty.

            66.       Accordingly, Allied World is entitled to a declaration that the Allied World Side-A

    Policy does not provide coverage in connection with the 2019 FTC Action pursuant to the

    Warranty.

                                 COUNT II
     DECLARATION OF NO COVERAGE UNDER THE ALLIED WORLD SIDE-A POLICY
     BECAUSE THE PENDING OR PRIOR LITIGATION EXCLUSION BARS COVERAGE
                          FOR THE 2019 FTC ACTION

            67.       Allied World realleges and incorporates by reference the allegations of paragraphs 1

    through 54 as if fully set forth in this Count II.

            68.       The Pending or Prior Litigation Exclusion bars coverage “for any Loss in connection

    with that portion of a Claim made against an Insured Person alleging, arising out of, based upon, or

    attributable to, or in consequence of, any pending and/or prior civil or criminal litigation, any pending

    and/or prior civil or criminal litigation, or administrative or regulatory proceeding or investigation, as

    of [May 3, 2018], and any matters arising out of such pending and/or prior litigation or proceeding or

    any fact, circumstance or situation underlying or alleged in such litigation or proceeding or

    investigation.”

                                                         14
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 15 of 17




              69.   The FTC alleges that the 2019 FTC Action is related to the 2014 FTC Action

    because the 2019 FTC Action arises from the same deceptive online marketing scheme that is the

    basis of the 2014 FTC Action.

              70.   According to the FTC, at the time that Katz stipulated to the 2014 FTC Action

    Order he was already violating it through his principal role in the scheme alleged in the 2019 FTC

    Action.

              71.   The FTC alleges that by virtue of the allegations in the 2019 FTC Action, Katz has

    violated the 2014 FTC Action Order.

              72.   Therefore, the 2019 FTC Action is alleging or arising out of the 2014 FTC Action

    and/or “any fact, circumstance or situation underlying or alleged in” the 2014 FTC Action (i.e.,

    the 2014 FTC Action Order).

              73.   Accordingly, there is no coverage available for the 2019 FTC Action based on

    Pending or Prior Litigation Exclusion.

              74.   Allied World is entitled to a declaration that the Allied World Side-A Policy does

    not provide coverage in connection with the 2019 FTC Action pursuant to the Pending or Prior

    Litigation Exclusion.

                                           COUNT III
                             DECLARATION OF NO INDEMNITY COVERAGE

              75.   Allied World realleges and incorporates by reference the allegations of paragraphs 1

    through 54 as if fully set forth in this Count III.

              76.   The Allied World Side-A Policy only provides coverage for Non-Indemnified Loss,

    which must be Loss in the first instance.

              77.   Loss does not include “matters uninsurable under the laws pursuant to which this

    Policy is construed”, or “the cost of any remedial, preventative or other non-monetary relief, including

                                                          15
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 16 of 17




    without limitation any costs associated with compliance with any such relief of any kind or nature

    imposed by any judgment, settlement or governmental authority”.

           78.    The 2019 FTC Action seeks injunctive relief, restitution, the refund of monies paid,

    and the disgorgement of ill-gotten monies.

           79.    Disgorgement is uninsurable under Florida law.

           80.    Accordingly, Allied World is entitled to a declaration that there is no indemnity

    coverage in connection with the 2019 FTC Action.

            WHEREFORE, Allied World respectfully requests:

            A.    As to Count I, that the Court declare that the Allied World Side-A Policy affords no

                  coverage for any Insured Person in connection with the 2019 FTC Action because the

                  Warranty bars coverage.

            B.    As to Count II, that the Court declare that that the Allied World Side-A Policy affords

                  no coverage for any Insured Person in connection with the 2019 FTC Action because

                  the Prior and Pending Litigation Exclusion bars coverage.

            C.    As to Count III, that the Court declare that the Allied World Side-A Policy affords no

                  indemnity coverage for the 2019 FTC Action.

            D.    That the Court award Allied World any further relief this Court deems appropriate.


                                         Respectfully submitted,

                                         KENNEDYS LLP
                                         Attorneys for Allied World National Assurance Company

                                         /s/ Josh Levy
                                         Josh Levy
                                         Fla. Bar No.: 668311
                                         Kennedys LLP
                                         1395 Brickell Avenue
                                         Suite 640

                                                  16
Case 1:20-cv-20974-KMW Document 1 Entered on FLSD Docket 03/04/2020 Page 17 of 17




                                Miami, FL 33131
                                Tel: (305) 371-1111
                                Fax: (305) 374-8066
                                Email: josh.levy@kennedyslaw.com
                                Email: greter.medina@kennedyslaw.com

                                Matthew J. Lodge
                                Pro hac vice pending
                                Kennedys LLP
                                120 Mountain View Boulevard
                                Basking Ridge, NJ 07920
                                Tel: (908) 605-2903
                                Fax: (908) 647-8390
                                Email: maurice.pesso@kennedyslaw.com



    Date:   March 4, 2020




                                        17
